Citation Nr: 1546669	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for a right knee disability.

2. Whether new and material evidence has been received with respect to the claim of service connection for a left knee disability.

3. Whether new and material evidence has been received with respect to the claim of service connection for cholesterol.

4. Whether new and material evidence has been received with respect to the claim of service connection for eye twitching.

5. Whether new and material evidence has been received with respect to the claim of service connection for pes planus.

6. Entitlement to service connection for a right knee disability.

7. Entitlement to service connection for a left knee disability. 

8. Entitlement to service connection for pes planus (feet).

9. Entitlement to service connection for hypertension.

10. Entitlement to service connection for ischemic heart disease.

11. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

12. Entitlement to a compensable rating for a skin rash.  


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for left and right knee disabilities and an increased, compensable rating for skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The claims for service connection for bilateral knee disabilities, eye twitching, pes planus, and high cholesterol were denied in a June 1995 decision by the RO; the Veteran did not appeal or submit new evidence within one year.

2.  Regarding the knee and pes planus claims, evidence received since the last final decision relates to an unestablished fact necessary to substantiate the claims.

3.  Regarding the eye disability and cholesterol claims evidence received since the last final decision does not relate to an unestablished fact necessary to substantiate the claims.

4. The evidence does not show hypertension or heart disease currently.

5. The weight of the evidence shows that there is no current respiratory disability separate from pneumothoraces.

6. The Veteran was sound at entrance to service, and the evidence is at least in equipoise that pes planus manifested in service.


CONCLUSIONS OF LAW

1. The June 1995 RO denial of service connection for bilateral knee disabilities became final, but new and material evidence has been received to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The June 1995 RO denial of service connection for an eye twitch became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3. The June 1995 RO denial of service connection for pes planus became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

4. The June 1995 RO denial of service connection for high cholesterol became final, and no new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

5. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

6. The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

7. The criteria for service connection for COPD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

8. The criteria for service connection for pes planus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2009 and October 2010, prior to adjudication of his claims, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA. These letters explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters also explained the basis for previous denials and necessary new and material evidence requirements for reopening the claims.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  VA provided examinations for the feet, skin, and COPD claims in March 1995, July 1995, March 2010, August 2010, and February 2011. VA is not required to provide a medical examination and opinion for the claimed high cholesterol and eye disability, because new and material evidence has not been provided.  See 38 C.F.R. § 3.159(c)(4)(iii).  Additionally, VA is not required to provide examinations and opinions for the hypertension and ischemic heart disease claims, because the evidence does not show current disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in June 1995 denying the Veteran's claims of service connection for an eye twitch, high cholesterol, bilateral knee disabilities, and pes planus.  With respect to the feet, the RO found that pes planus was a congenital condition and not eligible for service connection.  Regarding the eye claim, the RO found no evidence of a chronic condition.  With regard to the knees, the RO found no evidence of an in-service diagnosis or injury.  The RO denied cholesterol because the evidence did not show an underlying disability or disease related to the symptom of high cholesterol.  The Veteran was informed of his right to appeal but did not appeal or submit new evidence within one year of the rating decision.  Therefore, the June 1995 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.

The evidence of record at the time of the June 1995 denial included statements from the Veteran, treatment records, service records, and VA examinations.  The evidence showed early degenerative changes of both knees in March 1995 but no evidence of in-service injuries or onset of symptoms.  Regarding the eyes, the evidence showed in-service complaints of eye trouble but no current disability; the examiner found no active problems aside from refractive error.  The evidence showed pes planus diagnosed in March 1995 and in August 1990 in service but no diagnosis at the time of separation.  Finally, the evidence showed elevated cholesterol readings but no underlying disability or disease. 

Since the last final denial of service connection for the knees, the Veteran reported ongoing knee pain beginning in service.  See VA treatment September and October 2009.  The evidence is new as the Veteran had not previously made such reports.  These statements are material because they provide lay evidence of onset of knee symptoms in service and since, which specifically addresses the questions of in-service incurrence and nexus.  The standard for reopening claims is relatively low.  See Shade, 24 Vet. App. at 118.  Therefore, the Veteran's statement of knee symptoms in service satisfies the requirements.  

Similarly, for the pes planus claim, evidence since the last final denial shows the Veteran's reports of injury and aggravation during physical training and continuous foot pain.  These statements were not previously considered by decision makers at the time of the prior denial.  Further, the statements are material in that they address in-service injury and nexus.  As such, the Veteran's statements satisfy the new and material evidence criteria.  

Since the last final denial of service connection for eye twitching, any new evidence received is cumulative in that it fails to show a current disability.  In September 2009, the Veteran complained about his eye to treating providers and reported that he was told he had "high pressure" in his right eye.  The providers referred him for an eye consult.  At February 2010 treatment, the provider recorded normal, conjugate eye movement with no gaze nystagmus and good tracking.  Treatment records do not show a current diagnosis of an eye disability.  Evidence of eye complaints in service was previously of record and considered at the time of the prior denial.  The material issue in question was whether the Veteran has a current chronic eye disability.  There is no new evidence suggesting that he does.  The 2010 evaluation showed a normal eye.  The Board notes that the Veteran continued to be diagnosed with refractive error prior to and after the 1995 denial.  However, refractive error is considered a developmental or congenital defect and not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  No new and material evidence has been received with respect to a current, compensable eye disability.  

Finally, with respect to the high cholesterol claim, any new evidence received is cumulative of high cholesterol symptoms but does not show an underlying disability or disease.  Treatment records show cholesterol screens and associated findings.  However, neither private nor VA treatment records note a diagnosis or disease as causing high cholesterol.  The Veteran has also not identified any diagnosis or underlying cause.  Instead, he asserted that his high cholesterol was due to being overweight.  A symptom (to include an abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'g and rev'g on other grounds, Sanchez-Benitez v. Principi, 259 F.3d. 1356, 1361-62 (Fed. Cir. 2001); see also 38 C.F.R. § 4.1.  The RO previously denied this claim for lack of evidence of an underlying condition or disease.  As there is no new evidence showing such an underlying condition or disease, the new and material evidence criteria have not been met, and the claim cannot be reopened at this time.  

The Board has considered the evidence in light of the low threshold for finding new and material evidence.  The claims for knees and feet were reopened, but the claims for an eye twitch and high cholesterol cannot be reopened at this time.  See Shade, 24 Vet. App. at 117; 38 C.F.R. § 3.156.  

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a complex disability of the cardiovascular and respiratory systems or determine their etiology as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Therefore, the Board finds his statements generally credible as they have been consistent and detailed.

Hypertension and ischemic heart disease

The Board has reviewed the evidence and concludes that the criteria for service connection for hypertension and ischemic heart disease have not been met, because the evidence does not show current disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence does not show current diagnoses of hypertension or ischemic heart disease.  Private treatment records from 2008 and 2009 record a normal cardiovascular system with regular rhythm and no abnormalities.  Specifically, in October 2008, the private provider filled out a list of active diagnoses; neither diagnosis was indicated.  Hypertension was a listed option and was not marked.  Similarly, VA treatment records noted normal cardiovascular system and heart in September 2009 and were silent for diagnosis of hypertension and heart disease.  A blood pressure reading taken in September 2009 was not elevated: 119/87.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran claimed these disabilities but did not identify any specific diagnosis.  Further, he is not competent to make such a diagnosis.  See Jandreau, 492 F.3d 1377.  As the evidence does not show current hypertension or heart disease disabilities, service connection cannot be established.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.

COPD

Based on the evidence of record, the Board finds that the criteria for service connection for COPD have not been met.  38 C.F.R. § 3.303.  Indeed, the evidence does not show COPD or an independently diagnosed respiratory disability.  The Veteran is service-connected for bilateral pneumothoraces with thoracotomy and pleural adhesis.  In statements to VA, he asserts that he has COPD secondary to his pneumothorax disability.  In service, treatment records noted recurrent pneumothorax and the Veteran reported shortness of breath and chest pain at separation.  At the July 1995 examination, the examiner recorded reasonably good breath sounds and excursion.  The examiner concluded that based on examination he expected pulmonary function studies to show very little impairment.  Private treatment from September 2009 diagnosed acute bronchitis but no chronic respiratory disability.  Similarly, October 2008 private records noted shortness of breath but did not mark emphysema on the list or mention COPD.  The VA examiner in March 2010 recorded shortness of breath and other symptoms of pneumothoraces but did not diagnose COPD.  The examiner could not provide an opinion as to whether COPD was related to the pneumothoraces because he did not have medical records to review.  

In a November 2010 addendum opinion, a contract provider found that the Veteran's history was not consistent with COPD.  She explained that although his pulmonary function test revealed mild airway obstruction, his clinical symptoms and radiographic findings revealed no definitive evidence of chronic obstructive pulmonary disease (COPD).  Therefore, she opined that there was no evidence of COPD.  She further explained that fibrosis and scarring from the pneumothoraces typically give rise to restrictive airway disease rather than airway obstruction.  She suggested that airway restriction is a symptom of the pneumothoraces and not a separate COPD diagnosis.  If the Veteran is experiencing increased symptoms, he may request reevaluation of his bilateral pneumothoraces disability at any time.  However, the Board finds the November 2010 examiner's opinion and rationale against service connection highly probative.  Her explanation supports the Veteran's assertion that shortness of breath is related to pneumothoraces but explains that it is a symptom, not a separate disability.  Her opinion is bolstered by the other examiners' and private provider's findings of no separate diagnosis.  The weight of the evidence is against finding COPD or any other current respiratory disability aside from pneumothoraces.  Without a current respiratory disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

Pes planus

The Board has reviewed the file and finds that the criteria for service connection for pes planus have been met.  38 C.F.R. § 3.303.

The evidence shows current pes planus.  The August 2010 VA examiner diagnosed moderately advanced pes planus.  The February 2011 examiner also diagnosed pes planus.

The evidence is in relative equipoise that pes planus presented in service.  At entrance to service, the examiner found no foot abnormalities.  Thus, the Veteran's feet are presumed to be in a sound condition.  See 38 C.F.R. § 3.304(b).  A periodic in-service examination from August 1990 diagnosed pes planus.  However, the September 1994 separation examination found normal feet.  In his separation questionnaire, the Veteran reported foot trouble but identified the problem areas as his big toes, not the bottoms of his feet.  After service, a VA examiner in March 1995 diagnosed mild bilateral pes planus.  The 1990 diagnosis and March 1995 diagnosis, within a year of separation are at least in equipoise with the separation examination that did not reveal pes planus.  An approximate balance of evidence with any material issue is resolved in favor of the veteran.  See 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran had pes planus in service.

The March 1995 examiner found that the Veteran presented with symptoms consistent with congenital pes planus, meaning he had the disability before service.  Similarly, in a November 2009 statement, the Veteran noted that his pes planus condition pre-existed service.  Nevertheless, VA may only rebut the presumption of soundness if there is clear and unmistakable evidence that the pre-existing pes planus was not aggravated by service.  See 38 C.F.R. § 3.304(b).  Here, VA cannot meet that burden.  In the November 2009 statement and August 2010 examination, the Veteran reported his pes planus was aggravated and his feet injured during physical training in service.  Additionally, the March 1995 examiner concluded that the congenital pes planus was aggravated by physical training.  Indeed, the fact that pes planus was not identified at entrance but later diagnosed in service suggests an onset or increase in symptoms.  The February 2011 examiner provided a negative opinion on connection to service saying that the 1990 diagnosis of pes planus was not corroborated by diagnostics.  Pes planus is a disability for which a lay person can observe without diagnostic testing.  See Jandreau, 492 F.3d at 1377.  Corroboration is not needed to prove this claim; therefore, the examiner's opinion is not probative.  The presumption of soundness cannot be rebutted and the evidence is at least in equipoise to find pes planus in service.  Thus, service connection is warranted.  See 38 C.F.R. § 3.303. 

The Veteran has been afforded the benefit of the doubt and granted service connection for pes planus.  However, the preponderance of the evidence is against service connection for hypertension, ischemic heart disease, and COPD, and those claims must be denied.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a right knee disability is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for a left knee disability is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for pes planus is granted.

New and material evidence having not been received, the petition to reopen the claim for service connection for an eye disability is denied.

New and material evidence having not been received, the petition to reopen the claim for service connection for high cholesterol is denied.

Service connection for hypertension is denied.

Service connection for ischemic heart disease is denied.

Service connection for COPD or other respiratory disability is denied.

Service connection for pes planus is granted.


REMAND

Regarding the knee disability claims, the evidence shows current x-ray findings of minimal degenerative changes, reports of the onset of pain in service, and early degenerative changes diagnosed within a year of separation.  Degenerative joint disease is a chronic disability which may be presumed to have begun in service if diagnosed within a year of separation.  See 38 C.F.R. §§ 3.307, 3.309.  Clarification is needed to determine if the Veteran has degenerative joint disease in his knees or if the degenerative changes at least as likely as not began in service.  An examination and opinion should be provided.

An examination is also needed for the claim of an increased rating for the skin disability.  The Veteran's last examination was conducted in March 2010.  In that examination, the examiner noted a rash on his back, hands, and feet.  In his Form 9 substantive appeal, the Veteran stated that his skin condition was worse than at the time of the March 1995 examination because the examination only showed affected areas on the shoulders, face, and back.  Although the Veteran's statement does not directly assert worsening after the March 2010 examination, he suggests that the rash has spread beyond the back and arms.  A new examination would help clarify the extent of his skin disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his knees and forward the claims file.  The examiner should address the following:

a. Does the Veteran have degenerative joint disease in either his left knee, right knee, or both?

b. If not, did the degenerative changes noted in October 2009 and March 1995 or any other current disability at least as likely as not have their onset in service (from November 1974 to November 1994)?

Please consider the Veteran's reports of the onset of knee pain in service.  Provide rationale for any conclusions given.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. Schedule the Veteran for an examination for his skin disability.  The examiner should measure and record all current symptoms, locations of affected skin, the percentage of exposed skin affected, and the percentage of total skin affected.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


